Citation Nr: 1540947	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran provided testimony at a January 2007 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a June 2011 decision, the Board denied service connection for hearing loss.  In a June 2012 memorandum decision, the United States Court of Appeals for Veterans Claims vacated the Board's decision and remanded the issue on appeal for development.

This matter was previously before the Board in July 2013, October 2013, February 2014, and January 2015, at which time it was remanded for further development.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been provided several VA examinations and medical opinions throughout the appeal.  However, the Board finds that the opinions of record addressing the etiology of the Veteran's hearing loss are not in substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  Initially, the Board notes that the opinions of record do not address any in-service head trauma.  It is significant to note that a March 2005 private medical opinion stated that recurring ear infections in an adult would imply a structural deformity and indicated that the deformity could be caused by head injury and direct ear trauma.  Furthermore, the opinions of record fail to take into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the record.

2.  Schedule the Veteran for a VA examination for hearing loss.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions expressed should be provided.  The examiner is requested to provide the following opinions, with the rationale for each requested opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current hearing loss disability is related to service, including any in-service acoustic trauma, head trauma, or structural deformity due to head injury or direct ear trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service?  The examiner should specifically address the opinion provided by the March 2005 private examiner and the left ear word recognition findings of 88 from an April 2008 VA examination report.

(b)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss was caused by service-connected otitis media or tinnitus?

(c)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected otitis media or tinnitus?

(d)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss was otherwise incurred during or is related to active service?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

